Name: 93/669/EC: Commission Decision of 30 November 1993 fixing for the Netherlands the maximum amount of the compensation eligible for Community financing of the programme for restructuring milk production laid down in Article 8 of Council Regulation (EEC) No 3950/92 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  EU finance;  civil law;  agricultural activity;  Europe;  marketing
 Date Published: 1993-12-11

 Avis juridique important|31993D066993/669/EC: Commission Decision of 30 November 1993 fixing for the Netherlands the maximum amount of the compensation eligible for Community financing of the programme for restructuring milk production laid down in Article 8 of Council Regulation (EEC) No 3950/92 (Only the Dutch text is authentic) Official Journal L 306 , 11/12/1993 P. 0056 - 0056COMMISSION DECISION of 30 November 1993 fixing for the Netherlands the maximum amount of the compensation eligible for Community financing of the programme for restructuring milk production laid down in Article 8 of Council Regulation (EEC) No 3950/92 (Only the Dutch text is authentic) (93/669/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2491/93 of 9 September 1993, laying down detailed rules for the application of Council Regulation (EEC) No 3950/92 as regards Community financing of the programme for restructuring milk production (1), and in particular Article 1 (2) thereof, Whereas the milk restructuring programme in the Netherlands forms part of an overall programme to redevelop the land and create natural areas withdrawn from agricultural production; Whereas the aim of improving the environment is explicitly laid down in Article 8 of Council Regulation (EEC) No 3950/92 (2), as last amended by Regulation (EEC) No 1560/93 (3); whereas a significant amount of the land to be acquired is still given over to milk production; whereas the acquisition of this land is hindered by the fact that the public authorities cannot offer the producers holding reference quantities the same level of compensation as that available on the land market; whereas in the absence of sufficient funding, the reference quantities relating to the said land will not return to the national reserve and, since they cannot therefore be reallocated on a targeted basis, will not be included in the restructuring of milk production; Whereas on the basis of the above, the application on the part of the Netherlands to increase the maximum amount of the compensation eligible for Community financing pursuant to Article 1 (2) of Regulation (EEC) No 2491/93 relates to an exceptional and duly substantiated situation, HAS ADOPTED THIS DECISION: Article 1 Within the limits of the Community financing set out in Article 8 (3) of Regulation (EEC) No 3950/92, the Netherlands is hereby authorized to pay in accordance with Regulation (EEC) 2491/93 compensation up to a maximum of ECU 150 per 100 kilograms of the reference quantities released as part of land acquisition by the public authorities for environmental purposes. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 30 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 229, 10. 9. 1993, p. 5. (2) OJ No L 405, 31. 12. 1992, p. 1. (3) OJ No L 154, 25. 6. 1993, p. 30.